

	

		II

		109th CONGRESS

		2d Session

		S. 2617

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Lautenberg (for

			 himself, Mr. Hagel,

			 Mr. Kerry, Mr.

			 Menendez, Mrs. Lincoln, and

			 Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  limit increases in the costs to retired members of the Armed Forces of health

		  care services under the TRICARE program, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Military Retirees Health Care

			 Protection Act.

		2.Findings and sense of

			 Congress

			(a)FindingsCongress makes the following

			 findings:

				(1)Career members of the Armed Forces and

			 their families endure unique and extraordinary demands, and make extraordinary

			 sacrifices, over the course of 20-year to 30-year careers in protecting freedom

			 for all Americans.

				(2)The nature and extent of these demands and

			 sacrifices are never so evident as in wartime, not only during the current

			 Global War on Terrorism, but also during the wars of the last 60 years when

			 current retired members of the Armed Forces were on continuous call to go in

			 harm’s way when and as needed.

				(3)The demands and sacrifices are such that

			 few Americans are willing to bear or accept them for a multi-decade

			 career.

				(4)A primary benefit of enduring the

			 extraordinary sacrifices inherent in a military career is a range of

			 extraordinary retirement benefits that a grateful Nation provides for those who

			 choose to subordinate much of their personal life to the national interest for

			 so many years.

				(5)One effect of such curtailment is that

			 retired members of the Armed Forces are turning for health care services to the

			 Department of Defense, and its TRICARE program, for the health care benefits in

			 retirement that they earned by their service in the Armed Forces.

				(6)In some cases, civilian employers establish

			 financial incentives for employees who are also eligible for participation in

			 the TRICARE program to receive health care benefits under that program rather

			 than under the health care benefits programs of such employers.

				(7)While the Department of Defense has made

			 some efforts to contain increases in the cost of the TRICARE program, a large

			 part of those efforts has been devoted to shifting a larger share of the costs

			 of benefits under that program to retired members of the Armed Forces.

				(8)The cumulative increase in enrollment fees,

			 deductibles, and copayments being proposed by the Department of Defense for

			 health care benefits under the TRICARE program far exceeds the 31 percent

			 increase in military retired pay since such fees, deductibles, and copayments

			 were first required on the part of retired members of the Armed Forces 10 years

			 ago.

				(9)Proposals of the Department of Defense for

			 increases in the enrollment fees, deductibles, and copayments of retired

			 members of the Armed Forces who are participants in the TRICARE program fail to

			 recognize adequately that such members paid the equivalent of enormous in-kind

			 premiums for health care in retirement through their extended sacrifices by

			 service in the Armed Forces.

				(10)Some of the Nation’s health care providers

			 refuse to accept participants in the TRICARE program as patients because that

			 program pays them significantly less than commercial insurance programs, and

			 imposes unique administrative requirements, for health care services.

				(11)The Department of Defense has chosen to

			 count the accrual deposit to the Department of Defense Military Retiree Health

			 Care Fund against the budget of the Department of Defense, contrary to the

			 requirements of section 1116 of title 10, United States Code, as amended

			 section 725 of Ronald W. Reagan National Defense Authorization Act for Fiscal

			 Year 2005 (Public Law 108–375; 118 Stat. 1991).

				(12)Senior officials of the Department of

			 Defense leaders have reported to Congress that counting such deposits against

			 the budget of the Department of Defense is impinging on other readiness needs

			 of the Armed Forces, including weapons programs, an inappropriate situation

			 which section 1116 of title 10, United States Code, was intended expressly to

			 prevent.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that—

				(1)the Department of Defense and the Nation

			 have a committed obligation to provide health care benefits to retired members

			 of the Armed Forces that exceeds the obligation of corporate employers to

			 provide health care benefits to their employees;

				(2)the Department of Defense has many

			 additional options to constrain the growth of health care spending in ways that

			 do not disadvantage retired members of the Armed Forces who participate or seek

			 to participate in the TRICARE program and should pursue any and all such

			 options rather than seeking large increases for enrollment fees, deductibles,

			 and copayments for such retirees, and their families or survivors, who do

			 participate in that program;

				(3)any percentage increase in fees,

			 deductibles, and copayments that may be considered under the TRICARE program

			 for retired members of the Armed Forces and their families or survivors should

			 not in any case exceed the percentage increase in military retired pay;

			 and

				(4)any percentage increase in fees,

			 deductibles, and copayments under the TRICARE program that may be considered

			 for members of the Armed Forces who are currently serving on active duty or in

			 the Selected Reserve, and for the families of such members, should not exceed

			 the percentage increase in basic pay or compensation for such members.

				3.Limitations on certain

			 increases in health care costs for members of the uniformed services

			(a)Pharmacy

			 benefits programSection

			 1074g of title 10, United Stated Code, is amended by adding at the end the

			 following new subparagraph:

				

					(C)The amount of any cost sharing requirements

				under this paragraph shall not be increased in any year by a percentage that

				exceeds the percentage increase of the most current previous adjustment to

				retired pay for members of the armed forces under section 1401a(b)(2) of this

				title. To the extent that such increase for any year is less than one dollar,

				the accumulated increase may be carried over from year to year, rounded to the

				nearest

				dollar.

					.

			(b)Premiums for

			 TRICARE Standard for reserve component members who commit to service in the

			 Selected Reserve after active dutySection 1076d(d)(3) of such title is

			 amended—

				(1)by striking The monthly

			 amount and inserting (A) Except as provided in subparagraph (B),

			 the monthly amount; and

				(2)by adding at the end the following new

			 subparagraph:

					

						(B)In any year after 2006, the percentage

				increase in the amount of the premium in effect for a month for TRICARE

				Standard coverage under this section may not exceed a percentage equal to the

				percentage of the most recent increase in the rate of basic pay authorized for

				members of the uniformed services for a

				year.

						.

				(c)Copayments

			 under CHAMPUSSection

			 1086(b)(3) of such title is amended in the first sentence by inserting before

			 the period at the end the following: , except that in no event may such

			 charges exceed $535 per day.

			(d)Prohibition on

			 enrollment fees under CHAMPUSSection 1086(b) of such title is further

			 amended by adding at the end the following new paragraph:

				

					(5)A person covered by subsection (c) may not

				be charged an enrollment fee for coverage under this

				section.

					.

			(e)Premiums and

			 other charges under TRICARESection 1097(e) of such title is

			 amended—

				(1)by inserting (1) before

			 The Secretary of Defense; and

				(2)by adding at the end the following new

			 paragraph:

					

						(2)In any year after 2006, the percentage

				increase in the amount of any premium, deductible, copayment or other charge

				established by the Secretary of Defense under this section may not exceed the

				percentage increase of the most current previous adjustment of retired pay for

				members and former members of the armed forces under section 1041a(b)(2) of

				this

				title.

						.

				

